United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-1921
                                ___________

Kenneth Dewayne Williams,              *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
John Byus, Director, Correctional      * Eastern District of Arkansas.
Medical Services, ADC; Rick Toney, *
Warden, Varner Unit, ADC (originally * [UNPUBLISHED]
sued as Rick Tony); James Banks,       *
Assistant Warden, Varner Super Max, *
ADC, originally sued as Banks; Rory *
Griffin, Unit Clinical Manager, Varner *
Unit, ADC (originally sued as          *
“Griffin”),                            *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: October 6, 2003
                           Filed: October 23, 2003
                                ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
       Kenneth Williams, an inmate in the Varner Super Max Unit of the Arkansas
Department of Correction, appeals the district court’s1 final judgment for prison
officials following a bench trial in his 42 U.S.C. § 1983 action. Williams claimed
defendants showed deliberate indifference to his serious dental needs by requiring
him to wait four months for extraction of an impacted wisdom tooth.

       Reviewing the district court’s bench-trial findings of fact for clear error and its
conclusions of law de novo, see Cooper Tire & Rubber Co. v. St. Paul Fire & Marine
Ins. Co., 48 F.3d 365, 369 (8th Cir.), cert. denied, 516 U.S. 913 (1995), we conclude
that judgment for defendants was proper. The district court found that Williams
significantly exaggerated his complaints of pain, see United States v. Causor-Serrato,
234 F.3d 384, 390 (8th Cir. 2000) (district court’s credibility determinations are
virtually unassailable on appeal), cert. denied, 532 U.S. 1072 (2001); and found,
based on medical testimony, that he received appropriate dental care. We cannot say
that defendants were deliberately indifferent to Williams’s complaints where the
record shows that he was examined repeatedly, and he received antibiotics and pain
medication even though there was never conclusive medical evidence of swelling,
bleeding, or infection. See Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000)
(constitutional violation cannot rest on mere disagreement with treatment decisions);
Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (supervisory official liable only if
personally involved in violation or if corrective inaction constituted deliberate
indifference).

      Accordingly, we affirm.




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-